Koerner, J. I concur with the majority of the Court in the decision of this case, but wish to present briefly my views upon the correctness of the instruction, which is the only point in question, as they do not seem to coincide completely with those expressed in the Opinion of the Court. I consider that the loss of service in a case of seduction is still the just and only legal foundation of the action, and that it is the rule of evidence merely which has undergone a change in the course of time, by the decisions of Courts, according to a more just and refined feeling of society on this subject, at once so delicate and so painful. Where a master, in the real sense and meaning of that term, sues in this action, I apprehend that he would still have to prove some loss of service; but where a father sues for the seduction of his daughter, while she actually or constructively resides in his family, or where a person who is standing in loco parentis brings the action for seducing a female residing with him, no proof of actual loss of service is necessary; but the law, from the relation itself, will presume it. The loss of service being in such a case a presumpiio juris, it requires no proof, cannot be disproved by the defendant, and must be found to exist by a Court or jury. An instruction therefore by the Court, in a case where the relation of parent and child, and the residence of the latter in the family of the former was clearly established, “that the jury ought to infer loss of service” was not erroneous, but, upon the principles just suggested, manifestly correct. Judgment affirmed.